Citation Nr: 0731211	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected right knee disability.  

2. Entitlement to special monthly compensation (SMC) benefits 
claimed as loss of use of a lower extremity.   




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1967 to 
October 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Pittsburgh, Pennsylvania RO that continued a 20 percent 
rating for the service-connected right knee disability.  Also 
on appeal is an August 2005 decision by the Pittsburgh RO 
that denied SMC benefits based on claimed anatomical loss of 
the lower extremity.  

The Board remanded these issues to the RO in September 2006 
because the veteran had requested a hearing at the RO before 
a Veteran's Law Judge.  The file was subsequently transferred 
to the Winston-Salem RO, which is now the agency of original 
jurisdiction (AOJ).   

The requested hearing was scheduled at the Winston-Salem RO 
in March 2007, but prior to that hearing the veteran notified 
RO in writing that he wanted to cancel the hearing, withdraw 
the hearing request, and have the claims adjudicated on the 
record.  

In September 2007 the veteran sent several documents directly 
to the Board, without a waiver of initial review by the RO.  
The Board finds on review that all documents are duplicative 
of items previously reviewed by the RO as AOJ; accordingly, 
remand is not required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected right knee disability, diagnosed as 
degenerative joint disease, is manifested by a range of 
motion from 0 to 113 degrees with pain beginning at 81 
degrees, and also by a slight lateral instability.  

3.  The service-connected right knee degenerative joint 
disease is not shown to be productive of a disability 
consistent with the use of a lower extremity.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5257 to 5261 (2007).  

2.  The criteria for the assignment of special monthly 
compensation based on the loss of use of a lower extremity 
are not met.  38 U.S.C.A. § 1114(m) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.350(c)(1) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

The RO sent the veteran a duty-to-assist letter in July 2003 
relating to the claim for increased rating for right knee 
disability, informing him that to show entitlement to an 
increased rating the evidence must show that the condition 
had become worse.  The veteran was afforded an opportunity to 
respond prior to the issuance of the August 2003 rating 
decision on that issue.  

The RO sent the veteran a letter in March 2004 that repeated 
the elements for increased rating, and also advised him that 
to establish entitlement to SMC the evidence must show need 
for aid and attendance from another person in performing 
activities of daily living, severe visual impairment, 
permanent housebound condition, or loss (or loss of use) of 
certain body parts.  The veteran was afforded an opportunity 
to respond prior to the August 2005 rating decision on the 
SMC issue.  

The RO also sent the veteran a duty-to-assist letter in March 
2004 relating to the claim for SMC.  The veteran was afforded 
an opportunity to respond prior to the issue of the 
respective rating decisions on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both letters cited above advised the veteran that VA would 
make reasonable efforts to help him get evidence to support 
his claim, including such things as medical records, 
employment records, or records from other Federal agencies.  

The letters asked the veteran to provide enough information 
about the records to enable the RO to request them from the 
agency having custody, and reminded the veteran that it was 
his responsibility to support the claim with appropriate 
evidence.  

Further, the March 2004 letter specifically advised the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence or information is in your possession, please 
send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating actions on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

In February 2007, during the pendency of the appeal, the RO 
sent the veteran a letter that completed VA's notice 
requirements and corrected any deficiencies in the prior 
notice letters.  The veteran was afforded an opportunity to 
present information and/or evidence pertinent to the appeal 
before the file was forwarded to the Board for appellate 
review.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased rating on appeal, the 
Board finds that this was accomplished in the Statement of 
the Case (SOC) of December 2003 and the Supplemental SOCs 
(SSOCs) of January 2004, September 2005 and December 2006.  
This suffices for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The service medical records and extensive post-service VA and 
private medical records have been associated with the claims 
file.  The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the Board, and a hearing was scheduled at his request, 
but he withdrew his request for hearing in writing before the 
scheduled hearing was convened.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  The veteran does not 
assert, and the evidence does not show, that his service-
connected disability has become worse since his most recent 
VA examination in August 2005.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of right knee disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The veteran had VA examinations of the right knee in August 
2003 and August 2005.  

In August 2003, the veteran complained of having pain, 
swelling and some instability.  He was observed to wear a 
brace and to take pain medication.  

The veteran was observed to be fully ambulatory when wearing 
his brace, walking without an ambulatory aid but with a 
slight limp.  His range of motion was noted to be from 0 to 
125 degrees, with crepitation on motion; repetitive motion 
did not change the functional use.  The knee was stable in 
all phases.  The absence of the patella was noted on 
examination.  

The X-ray studies revealed absent patella but were otherwise 
negative.  The examiner diagnosed postoperative patellectomy 
and partial medial meniscectomy.  

In August 2005 the veteran complained of buckling, pain, and 
limitation of function in both standing and walking.  He was 
unable to walk more than a few yards or stand for three 
hours.  

The veteran used both a knee brace and a walker.  He reported 
giving way, instability, pain, stiffness, weakness and 
effusion; he denied deformity, episodes of dislocation or 
subluxation or locking episodes.  He reported flare-ups every 
two to three weeks resulting in need to stay off the knee and 
reduce activity until the pain subsides.  

On examination, the veteran was observed to have poor 
propulsion.  His range of motion was extension to 0 degrees 
and flexion to 113 degrees, with pain beginning at 81 
degrees; there was no additional loss of function due to 
repetitive motion.  There was no crepitation or grinding.  

The examiner noted instability, noted as slight anterior 
instability.  The surgical scar was well healed.  The X-ray 
studies showed soft tissue swelling and possible effusion, 
compatible with mild degenerative change, as well as absence 
of the patella.  The examiner diagnosed mild right knee 
degenerative joint disease, status post patellectomy.  

The results of the VA examinations above are consistent with 
private medical treatment records from St. Vincent Medical 
Group (period November 2000 through February 2002) and 
Liberty Family Practice Group (period November 2000 trough 
April 2002), as well as VA outpatient records from September 
2004 through February 2006.  

On comparing the veteran's symptoms, as shown by medical 
evidence, to the rating criteria, the Board notes that his 
range of motion is not compensable under the schedular 
criteria.  

However, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

As the veteran has been granted at least 10 percent, the 
requirement of Lichtenfels is met.  
 
A higher (20 percent) rating for limitation of motion would 
require limitation of flexion to 30 degrees and/or limitation 
of extension to 15 degrees, but the veteran's limitation of 
motion clearly does not approximate this level of severity.

As noted, the veteran is shown to have slight anterior 
instability.  As instability is rated separately from range 
of motion, a rating of 10 percent is warranted.  A higher 
rating is not warranted because the examiner noted the 
instability as "slight."  

Based on this analysis, the criteria for a rating in excess 
of 20 percent are not met.  Specifically, neither the 
veteran's limitation of motion nor the veteran's instability 
is shown to approximate the criteria for a rating higher than 
10 percent.  

Accordingly, the claim for an increased rating in excess of 
20 percent for the combined service-connected right knee 
disability must be denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence shows that the 
veteran's disability more closely approximates the current 
evaluation, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Entitlement to SMC

Historically, the veteran has argued since September 1994 
that that he is entitled to SMC under the provisions of 
38 U.S.C.A. § 1114(m), because he has lost his patella and 
wears a knee brace.  

In a February 1997 decision, the U.S. Court of Veterans 
Appeals (now known as the U.S. Court of Appeals for Veterans 
Claims) noted the veteran's claim for SMC but declined to 
consider the merits of that issue because the veteran had 
failed to report for medical examination.  

More recently, a July 2003 Board decision denied SMC on the 
merits because the veteran continued to refuse to report for 
examination and there was no current evidence of record 
showing that the veteran had loss of use of one or both legs.

Because the veteran subsequently reported for examinations in 
August 2003 and August 2005, the Board may reconsider the 
merits of a new claim for SMC.  The findings of those 
examiners are noted in detail hereinabove.  

The veteran has on numerous occasions submitted copies of 
38 U.S.C.A. § 1114(m) with sections blacked out.  The 
complete 38 U.S.C.A. § 1114(m), minus the veteran's selective 
black-outs, states as follows:  

If the veteran, as a result of service-
connected disability, has suffered the 
anatomical loss or loss of use of both hands, 
or of both legs at a level, or with 
complications, preventing natural knee action 
with prostheses in place, or of one arm and 
one leg at levels, or with complications, 
preventing natural knee action with 
prostheses in place, or has suffered 
blindness in both eyes having only light 
perception, or has suffered blindness in both 
eyes, rendering such veteran so helpless as 
to be in need of regular aid and attendance, 
the monthly compensation shall be $2,969.

Under the implementing regulation, SMC under 38 U.S.C.A. 
§ 1114(m) is payable with anatomical loss of use of both legs 
at a level, or with complications, preventing natural knee 
action prosthesis in place. 38 C.F.R. § 3.350(c)(1)(ii) 
(emphasis added).  

SMC is also payable with anatomical loss of use of one arm at 
a level, or with complications, preventing natural elbow 
action with prosthesis in place with anatomical loss or loss 
of use of one leg at a level, or with complications 
preventing natural knee action with prostheses in place.  
38 C.F.R. § 3.350(c)(1)(iii) (emphasis added).  

As a threshold matter, the Board notes that under the 
provisions of 38 U.S.C.A. § 1114(m), loss of use of one leg, 
alone, does not qualify for SMC.  Instead, 38 U.S.C.A. 
§ 1114(m) and 38 C.F.R. § 3.350(c)(1) clearly require loss of 
use of both legs, or loss of use of one leg plus one arm.  
Therefore, even if the veteran could show arguendo that he 
has loss of use of one leg, that alone would not entitle him 
to SMC.  

The Board further notes at this point that the veteran does 
not have a "prosthetic" as the term is used in 38 U.S.C.A. 
§ 1114 and in 38 C.F.R. § 3.350.  

A "prosthesis" is a fabricated substitute for a damaged or 
missing part of the body.  See Stedman's Medical Dictionary 
1460 (27th ed. 2000).  A brace is an "orthosis" rather than 
a "prosthesis."  See Stedman's 1278.  There is nothing in 
38 U.S.C.A. § 1114 or 38 C.F.R. § 3.350 that addresses 
orthotics as a discriminating factor in determining 
eligibility for SMC.  

Significantly, there is no competent evidence in this case 
that the veteran in fact has loss of use of one or both legs.  
The VA medical examinations cited above, and all other 
medical evidence of record, show that the veteran has natural 
knee action without ankylosis.  

Although his knees, including the service-connected right 
knee, have pain and limitation of motion, and although he 
walks with a limp - for which he receives appropriate 
schedular compensation - he clearly does not have loss of use 
of a lower extremity.  

Based on the evidence and analysis above, the Board finds 
that the claim for SMC must be denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  






ORDER

An increased  rating in excess of 20 percent for the service-
connected right knee disability is denied.  

The claim for special monthly compensation based on the loss 
of use of a lower extremity is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


